Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-13 are under consideration.

Priority
2. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Taiwanese application 106134411 has been filed in parent Application No. 15/881350, filed on 10/5/2017.
It is noted no certified translation of Taiwanese application 106134411 has been submitted. Thus, for the purposes of applying prior art, until foreign priority is perfected, the date is considered to be 1/26/2018.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 3/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. Claims 2-10, 12, 13 are objected to because of the following informalities: 
Claims 2-10, 12, 13 reciting dependency recite “Claim”. For improved and consistent formatting, the term should not be capitalized and be in lower case.
Further as to claim 7, the claim recites “one selected from…”. For improved language, the claim should recite what “one” is. For example, the claim should recite language such as “one composition selected from…” or “one component selected from …”.
Further as to claim 8, for improved grammar, the claim should recite “consisting of SEQ ID NO: 1…”. The recitations towards “an” do not appear to be grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 4, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for indicating that a warning sign is likely to occur in an illness course of the subject, does not reasonably provide enablement for a warning sign will occur in an illness course of the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
See claims 4, 5 as submitted 3/17/2021.
In making a determination as to whether an application has met the requirements forenablement under 35 U.S.C. 112 P 1, the courts have put forth a series of factors. See, In reWands, 8 USPQ2d 1400, at 1404 (CAFC 1988). The factors considered include (1) the quantityof experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6)the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) thebreadth of the claims. Id. While it is not essential that every factor be examined in detail, thosefactors deemed most relevant should be considered. In the present case, the factors deemedrelevant are those of: the breadth of the claims; the (un)predictability of the art; the amount of direction and the working examples provided, and the quantity of experimentation necessary.
Breadth of the claims: Claims 4, 5 recite “wherein the subject has a level of a hyaluronan in a serum, and the level is higher than or equal to 70 ng/mL to indicate that a warning sign will occur in an illness course of the subject”; “wherein the warning sign is one selected from the group consisting of an abdominal pain, an abdominal tenderness, a persistent vomiting, a clinical fluid accumulation, a mucosal bleed, a lethargy, a restlessness, a liver enlargement of more than 2 centimeters, an increase in a hematocrit (HCT) concurrent with a rapid decrease in a platelet count, and a combination thereof.”. It is noted that claim 4 recites “will occur”, which appears to recite that one or a combination of warning signs “will” occur.
Further it is noted that claim 4 recites a broad hyaluronan range in serum of “higher than or equal to 70 ng/mL”.
State of the art: The prior art teaches wherein: serum HA levels associate with disease severity in dengue infection; the mechanism that results in elevation of serum HA levels is still unclear; additional studies are needed (See Honsawek et al. (cited below), p. 228). Further, infectious disease dynamics can be unclear. For example, Aguiar et al. (“Are we modelling the correct dataset? Minimizing false predictions for dengue fever in Thailand,” Epidemiol. Infect. 142: 2447-2459 (2014))(See PTO-892: Notice of References Cited) teaches: infectious disease dynamics are by nature nonlinear (p. 2447); it is intrinsically mathematically difficult (p. 2447); concepts from various fields of mathematics as well as the availability of good quality datasets for model evaluation are needed (p. 2447); dengue fever epidemiology dynamics show large fluctuations of disease incidence and mathematical models describing transmission of disease ultimately aim to be used as predictive tools to evaluate the introduction of intervention strategies (p. 2448).
 In addition, further studies clarifying mechanisms even only merely reveal increased insights into susceptibility. For example, Lin et al. (“Increased plasma hyaluronan levels correlate with the severity of Dengue virus infection – characterization of the molecular mechanisms involved,” 6th FEBS Advanced Lecture Course (FEBS-MPST 2017)- Matrix Pathobiology, Signaling and Molecular Targets 121 (2017))(cited in applicant’s IDS submitted 3/17/2021) teaches: it is hard to distinguish which patients will get into severe dengue; aberrant levels of circulating hyaluronan during the critical phase is a predictor of the severity of the disease in dengue patients; studies on the signaling pathways revealed distinct differences in NS1-activated fibroblasts versus microvascular endothelial cells, indicating a context-dependent transduction pathway in response to NS1 stimuli; these studies might provide insights into susceptibility to dengue infection (all recitations on p. 121).
The amount of direction and the working examples provided: The present specification discloses: mathematical methods for plotting curves based on concentration of hyaluronan [0048]; analysis of factors associated with dengue fever patients presented with warning signs throughout the illnesses (Table 1); wherein compared to the group with the lower level of SA, the group with the higher level of SA has a high possibility of having the warning sign in the whole illness course, and the PLT nadir <50,000/.mu.l and the increased hematocrit (HCT) level (>20%)[0052]. Further the specification teaches wherein factors appear to primarily be prediction factors (“Furthermore, important prediction factors (i.e. patient's age, and secondary infection) were calibrated using multivariate analysis, and the results still showed that the level of SA.gtoreq.70 ng/mL in the dengue fever patient at the early stage (the febrile phase) is an independent prediction factor for predicting whether the warning sign will occur in the illness course of the patient (referring to Table 2)”[0051].
However, the specification does not appear to disclose any kind of biological or biochemical mechanism ensuring a linear correlation of hyaluronan with appearance of a or any combination of specific warning signs in view of, for example, Honsawek et al. teaching that “the mechanism that results in elevation of serum HA levels is still unclear” as well as Lin et al. stating merely “these studies might provide insights into susceptibility to dengue infection”.
Thus, the skilled artisan would be required to conduct undue amount of experimentation in order to ensure that a warning sign “will” occur in the illness course based on a hyaluronan level in serum of the broad range of “higher than or equal to 70 ng/mL”. In view of the state of the art and the teachings of the specification only providing predictive analysis as well as studies undertaken without the disclosure of any express linear correlation mechanism between level of hyaluronan in serum and occurrence of a or any combination of warning signs during the illness course of a given subject, the skilled artisan would be required to conduct undue amount of experimentation.
As discussed above undue experimentation would be required to practice the claimedinvention commensurate with the scope of the claims. Reasonable correlation must exist betweenthe scope of the claims and scope of enablement set forth. In view of the quantity ofexperimentation necessary, the limited working examples, the unpredictability of the art, the lackof sufficient guidance in specification, and the breadth of the claims, it would take undue trialsand errors to practice the claimed invention. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1, 2, 3, 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jorgensen et al. (US20100267714)(See PTO-892: Notice of References Cited).
See claims 1, 2, 3, 6 as submitted 3/17/2021.
Jorgensen et al. teaches: diseases associated with high MIF expression, including diseases caused by infection including flavivirus [0074](as recited in claim 1); such as West Nile, dengue, Japanese encephalitis [0074](as recited in claim 2); including administering amount of compound in combination with carrier [0048](as recited in claim 6); to patient [0049](as recited in claim 3); including use of agent that inhibits interaction between CD44 and CD74 [0099]; including antibody that binds to CD44 (interpreted a reading upon anti-CD44 antibody)[0099](as recited in claim 1).
Thus, as Jorgensen et al. teaches the step of administering antibody that binds to CD44 to patients, including those with disease including diseases caused by infection including flavivirus; such as West Nile, dengue, Japanese encephalitis, Jorgensen et al. is considered to anticipate or render obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. as applied to claims 1, 2, 3, 6 above, and further in view of Honsawek et al. (“Increased serum levels of serum hyaluronan in patients with dengue infection,” J. Infect 54: 225-229 (2007))(See PTO-892: Notice of References Cited) in view of Al-Araimi et al. (“Dengue Haemorrhagic Fever presenting as Acute Abdomen,” SQU Med J Vol. 11, Issue 2: 265-268 (2011))(See PTO-892: Notice of References Cited).
See claims 4, 5 as submitted 3/17/2021.
See also the 35 U.S.C. 112(a) rejection above indicating scope of enablement for the instant claim language.
See the teachings of Jorgensen et al. above.
Jorgensen et al. does not teach wherein the subject has a level of a hyaluronan in a serum, and the level is higher than or equal to 70 ng/mL to indicate that a warning sign will occur in an illness course of the subject.
Honsawek et al. teaches: investigating serum levels of HA (hyaluronan) and to determine their importance in patients with dengue infection (column 1, p. 226); wherein patients had dengue infection (column 2, p. 226)(DF (dengue infection)/DHF (dengue hemorrhagic fever)/DSS (dengue shock syndrome); wherein serum HA level was measured (column 2, p. 226); wherein dengue patients had significantly greater serum HA levels than healthy controls and acute hepatitis A patients (column 2, p. 227); wherein values included those higher than 70 ng/ml (including 635.4 ng/ml, which is higher than 70 ng/ml)(Table l)(as recited in claim 4); wherein increased serum HA levels with dengue infection reflect impairment of HA degradation in liver sinusoidal endothelial cells (column 2, p. 228); wherein serum HA levels associate with disease severity in dengue infection, and serum HA levels were elevated and associated with the severity of the disease in dengue patients (column 2, p. 228).
Al-Araimi et al. teaches wherein diagnosing dengue (including severe dengue (p. 267)) includes warning signs such as abdominal pain, tenderness, persistent vomiting, clinical fluid accumulation, mucosal bleeding, lethargy, restlessness, liver enlargement of >2cm, increase in hematocrit with a rapid decrease in platelet count (p. 267)(as recited in claim 5).
Thus Honsawek et al. in view of Al-Araimi et al. teaches that for those with dengue infection (subject with Flavivirus infectious illness), including severe dengue, infection is associated with increased serum HA levels at ranges including above 70 ng/ml, and diagnosing severity includes signs including warning signs such as abdominal pain, tenderness, persistent vomiting, clinical fluid accumulation, mucosal bleeding, lethargy, restlessness, liver enlargement of >2cm, increase in hematocrit with a rapid decrease in platelet count. 
One of ordinary skill in the art would have been motivated to administer anti-CD44 antibody as taught by Jorgensen et al. to patient with level of a hyaluronan in a serum, and the level is higher than or equal to 70 ng/mL as taught by Honsawek et al. in view of Al-Araimi et al. Jorgensen et al. teaches or suggests administering composition comprising anti-CD44 antibody to patients with dengue infection, and Honsawek et al. in view of Al-Araimi et al., which also teaches patients with dengue infection, teaches wherein patients with dengue infection whose serum HA level was measured had significantly greater serum HA levels than healthy controls and wherein values included those higher than 70 ng/ml (including 635.4, which is higher than 70 ng/ml), including wherein warning signs of diagnosing dengue include abdominal pain, tenderness, persistent vomiting, clinical fluid accumulation, mucosal bleeding, lethargy, restlessness, liver enlargement of >2cm, increase in hematocrit with a rapid decrease in platelet count (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to “to indicate that a warning sign will occur in an illness course of the subject”, with emphasis on “to indicate that” (as well as in view of the 35 U.S.C. 112(a) rejection as indicated above indicating scope of enablement for the instant claim language), as recited in claim 4, in view of the instant claim language, such a result is considered to flow from the claimed level of hyaluronan in a serum (See also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for administering composition comprising anti-CD44 antibody as taught by Jorgensen et al. to patient with level of a hyaluronan in a serum, and the level is higher than or equal to 70 ng/mL as taught by Honsawek et al. in view of Al-Araimi et al. There would have been a reasonable expectation of success given the underlying materials and methods (diagnosing dengue infection as taught by Jorgensen et al. and Honsawek et al. in view of Al-Araimi et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. as applied to claims 1, 2, 3, 6 above, and further in view of Wang et al. (CN104561000A) (See PTO-892: Notice of References Cited)(See also the attached EPO English translation of CN104561000A (2015))(See PTO-892: Notice of References Cited).
See claims 7, 8 as submitted 3/17/2021.
See the teachings of Jorgensen et al. above.
Jorgensen et al. does not teach one selected from the group consisting of a 4-methyl umbelliferone sodium salt, a CD44 small interfering RNA (siRNA), a hyaluronidase and a combination thereof; wherein the CD44 siRNA is one selected from the group consisting of an SEQ ID NO:1, an SEQ ID NO: 2, an SEQ ID NO: 3, an SEQ ID NO: 4 and the combination thereof.
Wang et al. teaches: oligonucleotide for inhibiting CD44 gene ([0022] of the attached English translation), including SEQ ID NO: 11 which has 100% identity with instant SEQ ID NO: 1 (See Result 2 of STIC Sequence Search Result 20220218_184114_us-17-203-978-1.rng in SCORE).
One of ordinary skill in the art would have been motivated to use oligonucleotide as taught by Wang et al. with the composition as taught by Jorgensen et al. Jorgensen et al. teaches use of anti-CD44 antibody for inhibiting CD44, and Wang et al. also teaches composition for inhibiting CD44 (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for combining oligonucleotide as taught by Wang et al. with the composition as taught by Jorgensen et al. There would have been a reasonable expectation of success given the underlying materials and methods (inhibiting CD44 as taught by Jorgensen et al. and Wang et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (US20100267714)(cited above) as applied to claims 1, 2, 3, 6 above.
See claims 9, 10 as submitted 3/17/2021.
See the teachings of Jorgensen et al. above as to anti-CD44 antibody.
Jorgensen et al. also teaches use of various components, including chemical compounds [0129]; including at 100 mg [0148]; 73 mg [0151]. 
Such concentrations as recited in claims 9, 10 are considered to be those parameters determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Jorgensen et al., absent unexpected results (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (US20100267714)(cited above).
See claims 11-13 as submitted 3/17/2021.
See the teachings of Jorgensen et al. above.
As to claims 11 (reciting multiple and subsequent administration), 12 (reciting concentrations), 13 (reciting time frames), such parameters are considered to be those parameters determined by routine optimization according to one of ordinary skill in the art in view of the teachings or suggestions of Jorgensen et al., absent unexpected results (See MPEP 2144.04: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648